Cook, J.,
delivered the opinion of the court.
The first error manifest in the record is the assumption of appellees that the customer of the city is bound to repair what is termed his “private service pipe.” This burst pipe was on the streets of the city. It is not entirely accurate to say that this pipe was the property of the city, but it is wholly wrong to instruct the jury that appellant was under any duty to invade the streets of the city for the purpose of repairing the lateral pipe branching from the main pipe to serve his property. To announce this as a rule of law would necessarily turn over the city streets to every householder receiving water from the waterworks, and would creat inextricable confusion and unlimited trouble. There is no ordinance, so far as the record shows, requiring or permitting householders to repair service pipes located in the streets; and in the very nature of things this sort of ordinance, if adopted, would probably be assaulted as an unreasonable and unworkable regulation. Certainly it is not conceivable that a city would be willing to give to every patron of its water department the privilege to enter upon its streets to repair or install service pipes, when this privilege necessarily involves excavations and tearing up the streets. Throughout the trial this misconception of the law was adopted by the court to estop the defendant to complain of the negligence of the city.
Until an ordinance is adopted requiring householders to keep in repair service pipes located in city streets, we hold that it was the duty of the city to repair the pipe in question. Should an»ordinance of this kind come before us for enforcement, quite another question will arise. It is the duty of cities operating waterworks to afford to the people all reasonable facilities for availing themselves of those utilities which contribute so much to the health, comfort, and convenience of all dwellers in cities. Too often just complaints are ignored and the convenience or whim of public servants afford a rule of. *743action for their government, rather than a prompt, efficient, and cheerful performance of those duties they have been chosen to perform. We do not intimate that the facts of this case warrant the conclusion that the officers in charge of the waterworks of the city of Meridian in this instance were guilty of conduct prescribed in the preceding sentence; but wé wish to emphasize our dissent from the position assumed by the appellee in the argument of the present case.

Reversed and remanded.